             Case 2:19-cr-00101-RSL Document 29 Filed 05/29/20 Page 1 of 2




 1                                                               The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR19-101-RSL
11
                                                    ORDER SETTING TRIAL DATE
12                              Plaintiff,
                                                    OF JANUARY 19, 2021
13                       v.
14
     TRAVIS WAYNE PRUETT,
15
16                              Defendant.
17
18         THIS COURT having considered the Unopposed Motion to Set a Trial Date of January
19 19, 2021, and based on the facts set forth therein, and General Orders 01-20 and 08-20 of the
20 United States District Court for the Western District of Washington re Extension of Court
21 Operations Under the Exigent Circumstances Created by COVID-19 and Related Coronavirus,
22 addressing measures to reduce the spread and health risks from COVID-19, which is
23 incorporated herein by reference, the Court hereby FINDS that trial in this case cannot
24 currently proceed. For the reasons detailed in the unopposed motion, and given the findings
25 of General Order 08-20, the ends of justice served by granting a continuance outweigh the best
26 interest of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(i),
27 (iv).
28
             Case 2:19-cr-00101-RSL Document 29 Filed 05/29/20 Page 2 of 2




 1         IT IS THEREFORE ORDERED that the request to continue the trial date is
 2 GRANTED.
 3         Trial in this matter is SCHEDULED for January 19, 2021, at the request and agreement
 4 of the parties. Pretrial motions are due December 14, 2020.
 5         IT IS FURTHER ORDERED that the status conference scheduled for June 5, 2020 is
 6 VACATED.
 7         IT IS FURTHER ORDERED that the time between the date of the filing of the parties’
 8 joint motion and the new trial date, is excluded in computing the time within which trial must
 9 commence because the ends of justice served by granting this continuance outweigh the best
10 interest of the public and the defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A). Failure
11 to grant this continuance would likely make trial impossible and result in a miscarriage of
12 justice, and would deny counsel for the defendant and government counsel the reasonable time
13 necessary for effective preparation, taking into account the exercise of due diligence. Id.
14 § 3161(h)(7)(B)(i), (iv).
15         Dated this 29th day of May, 2020.
16
17
18                                                  A
                                                    Robert S. Lasnik
19                                                  United States District Judge
20
21
22
23
24
25
26
27
28
